Citation Nr: 1819543	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  14-05 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected tension headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from April 1987 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision, which, in pertinent part, denied service connection for a cervical spine disability.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in August 2015.  A copy of the transcript has been reviewed and associated with the claims file.  

This matter was before the Board in November 2015, at which time it was remanded for the RO to issue an updated Supplemental Statement of the Case (SSOC) and request an updated medical opinion to assess the etiology of the Veteran's cervical spine disability.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran filed a claim for a cervical spine disability in February 2011 and asserts it is related to a motor vehicle accident in April 1990.  Furthermore, a June 2011 opinion by J.M., D.C. indicated that the Veteran suffered from severe headaches with related neck problems.  Accordingly, the Board finds that the issue of the Veteran's neck disability as secondary to his service-connected headaches has been raised by the record.  

The Veteran's service treatment records (STRs) confirm that he was involved in a motor vehicle accident in April 1990 and was initially treated at a civilian hospital, D.M.C.  At the time of his follow up after the accident, he was assessed with right lower back and shoulder strains.  

Throughout the pertinent time period on appeal, the Veteran has been assessed with cervical spinal stenosis, mild degenerative changes of the cervical spine, cervical herniation with myelopathy, and cervical spondylosis.  

The Veteran submitted a statement by J.M., D.C., dated in June 2011.  Dr. J.M. indicated that he was first seen in July 1993 for severe headaches with related neck problems.  It was his opinion that this condition was a result of the motor vehicle accident in April 1990 due to rapid acceleration and deceleration causing severe discopathy with a fissure being formed through the consecutive layers of the annulus fibrosis resulting in the nucleus moving toward the periphery which was verified by x-rays in February 2009.  The Board finds that this statement is insufficient to award service connection for a cervical spine disability.  In this regard, Dr. J.M. failed to provide a diagnosis of a cervical spine disability that was related to the motor vehicle accident and merely referred to "neck problems."  

A VA examination was performed for the Veteran's lumbar spine disability in September 2011.  The examiner noted a diagnosis of lumbar spine strain and concluded that it was at least as likely as not that the Veteran's cervical and lumbosacral sprain/strain condition was related to the military based on the fact he had a motor vehicle accident in the military and was treated and diagnosed with this pathology.  The Board finds this opinion is insufficient to award service connection for a cervical spine disability.  In this regard, the record does not reveal that the Veteran was assessed with a cervical sprain/strain in-service or at any time during the period of this appeal.  Furthermore, the September 2011 examiner did not examine or provide a diagnosis in relation to the Veteran's cervical spine.  

The Veteran underwent a VA examination for his cervical spine in December 2013, at which time he was assessed with cervical spine stenosis.  The examiner concluded that it was less likely than not that his cervical spine stenosis was related to service.  As a basis for this opinion, he concluded that the Veteran's STRs revealed that he did not complain of neck or cervical spine issues following the accident.  Furthermore, the Veteran was in the VA medical system since 1997 and there were no notations to support a cervical disability until 2007.  The examiner issued an addendum opinion in January 2016 and indicated that he had reviewed the additional treatment notes and his opinion remained the same.  Specifically, he reviewed Dr. J.M.'s June 2011 letter and indicated that he did not take into account the full scope of the Veteran's intraservice and post-service medical conditions, injuries, and treatments.  

The Board finds that the December 2013 and January 2016 VA opinions are insufficient to determine the present claim.  Specifically, the record reveals that the Veteran began treatment for his neck complaints as early as 1993.  The examiner failed to acknowledge or discuss any treatment prior to 2007.

Given the procedural history of this claim, the Board finds that a VA examination by an orthopedist is warranted.  Furthermore, after a review of the record, it appears that there have been no attempts made to obtain the Veteran's April 1990 treatment records from D.M.C. following the motor vehicle accident.  Accordingly, on remand, the RO should attempt to obtain these records and obtain and associated the Veteran's updated VA records from June 2012 to the present.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file the Veteran's updated VA treatment records from June 2012 to the present.  

2.  Send a letter to the Veteran and his representative requesting that he provide sufficient information, including the medical provider's name, location, and dates of treatment, and a signed and dated authorization, for all relevant private treatment relating to his neck disability, including the April 1990 records from D.M.C.  All efforts to obtain records should be associated with the claims file and the Veteran and his representative should be provided notification if any of the listed records are unavailable pursuant to 38 C.F.R. § 3.159(e).  

3.  After completion of # 1 and #2, schedule the Veteran for a VA examination by an orthopedist to determine the nature and etiology of his cervical spine disability.  All appropriate tests should be conducted.  The claims folder, including a copy of this remand, must be made available to the examiner and such review should be noted in the examination report.  

The examiner should identify and discuss any cervical spine disabilities identified during the examination and the pendency of this claim (received in February 2011).  For each diagnosed disability, please respond to the following:

A.  Is it at least as likely as not (probability of at least 50 percent) that the Veteran's cervical spine disability was caused by his service-connected tension headaches?

B.  Is it at least as likely as not (probability of at least 50 percent) that the Veteran's cervical spine disability has been aggravated (worsened beyond its natural progression) as a result of his service-connected tension headaches?

If aggravation is found, is there medical evidence created prior to the aggravation or between the aggravation and current level of disability that shows a baseline of his cervical spine disability prior to aggravation?  If so, please identify.  

C.  If the Veteran's cervical spine disability is not caused or aggravated by his service-connected tension headaches, then is it at least as likely as not (probability of at least 50 percent) that his cervical spine disability had its onset in and/or is otherwise related to his period of active service.  

The examiner must provide a comprehensive rationale for each opinion provided.  Specifically, he or she should discuss the motor vehicle accident in April 1990 and the Veteran's statements indicating that he had neck complaints since that time.  

If after exhaustive efforts an orthopedist is not available to conduct the physical examination, then another appropriate physician may conducted the examination and testing.  Then, after the physical examination, forward the claims file to an orthopedist to answer the above question after completing a review of the relevant medical history.  Document all efforts in the claims file.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports are to be considered in formulating any opinion.   

If any opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner does not have the knowledge or training.  As appropriate, the AOJ should conduct additional development or supplement the record.  

4.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all relevant evidence.  The Veteran and his representative should be afforded the applicable time period in which to respond.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




